DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 03 February 2021.
Claims 1, 6, 10, 15 and 19 are amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 103
Applicant argues that the newly amended features are not taught or suggested by the cited references, examiner respectfully disagrees. With respect to the device identifier limitations, Hoyos discloses collecting a mobile device ID. See at least paragraph [0065]. Hoyos discloses storing user identification information and mobile device identification in a user profile. See at least paragraphs [0068]-[0069]. Hoyos 
With regards to the image capture device being part of the POS device, applicant argues: “Additionally, to the extent that Hoyos is to be modified to teach or suggest that a POS device operates similar to the limitations of claim 1, to make such a modification would alter the principle of operation of Hoyos, which is to provide "biometrically authenticated access using a mobile device." Hoyos, ¶ [0001]; see also MPEP § 2145(111) ("the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.").” (Remarks p. 18). See MPEP 2143.01(V) reproduced below:


"Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs 

With consideration to MPEP 2143.01(V), such a combination with Hoyos does not render the reference inoperable. The intended purpose of Hoyos is not limited to performance of authentication only with the customer’s mobile phone but rather merely requires authentication of a user’s identity in connection to a transaction to be operable. Hoyos does not teach away from usage of authentication devices separate from a customer’s smartphone but rather expresses them as a preferred embodiment. “Accordingly, there is a need for systems and methods with which a user's identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy, from biometric information captured from the user using readily available smartphones. In addition, what is needed 
Regardless, Hoyos expressly discloses that transaction terminals may even be configured to capture biometric information such as digital images of a user. “The transaction terminal 101b is intended to represent various forms of computing devices, such as workstations, dedicated point-of-sale systems, ATM terminals, personal computers, laptop computers, tablet computers, smart phone devices, personal digital assistants or other appropriate computers that can be used to conduct electronic transactions. The mobile device 101a and/or the transaction terminal 101b can also be configured to receive user inputs as well as capture and process biometric information, for example, digital images of a user, as further described herein.” “The processes depicted in FIGS. 3 and 4 are shown from the perspective of the mobile device 101a as well as the system server 105, however, it should be understood that the processes can be performed, in whole or in part, by the mobile device 101a, the system server 105 and/or other computing devices (e.g., remote computing device 102 and/or transaction terminal 101b) or any combination of the foregoing.” (Hoyos at paragraphs [0031] and [0060]). Ergo not only would such a 
Applicant’s arguments with respect to the independent claim(s) for location of the account data storage have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite, in part, “retriev[ing] account identifier data associated with the account identifier of the account of the customer from a data structure of the POS device;” When reading this limitation in context of the specification and drawings it is unclear whether or not the bounds of the phrase “…data structure of the POS device” means a data structure physically located within the housing of the POS device (i.e. the data structure and/or memory that resides within the POS device/terminal itself) or if it means any data structure that may be accessed by the POS device (i.e. the data structure and/or memory may reside outside the POS terminal itself and may be accessed by the POS terminal such as a local server and/or local database storage). Examiner will interpret the phrase to mean the former for purposes of examination. 
Examiner notes that if applicant intends the former there is a lack of sufficient support in the specification for such an interpretation as the drawings lack any indication of an exact physical location of any storage for the account identifier data, and while the specification does provide support for such a recitation for facial recognition templates (paragraph [00100] “POS device 102 may retrieve the image template for identification of the customer from a data structure (e.g., a data structure of POS device 102,…”) it is silent as to the exact location of the account identifier data beyond the broader associated with (emphasis added) the POS device (paragraph [00107] “…POS device 102 may determine the account of the customer for processing of the payment transaction based on retrieving account identifier data associated with the account identifier of the account of the customer from a data structure associated with POS device 102.) Examiner recommends amending the phrase to recite “…from a data structure associated with the POS device” in order to expedite prosecution.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337221 A1 hereinafter Hoyos) in view of Chetal (US 2011/0087611 A1 hereinafter Chetal) further in view of Seol et al. (US 2018/0260803 A1 hereinafter Seol) further in view of Adams (US 5,177,342 hereinafter Adams).

Claim 1
A computer-implemented method for authenticating a customer during a payment transaction based on a biometric identification parameter of the customer comprising:
receiving, with at least one processor, image data associated with an image template for identification of a customer (Hoyos discloses capturing images of the user’s face to generate biometric information (i.e. image template) during an enrollment stage. See at least paragraph [0025])
receiving, with at least one processor, first device identifier data associated with a first device identifier of a user device associated with a customer from the user device associated with the customer; (Hoyos discloses collecting a mobile device ID. See at least paragraph [0065].)
storing, with at least one processor, the first device identifier data associated with the first device identifier of the user device associated with the customer and the image data associated with the image template for identification of the customer in a data structure; (Hoyos discloses storing user identification information and mobile device identification in a user profile. See at least paragraphs [0068]-[0069]. Hoyos discloses this can be stored in various devices.)
causing, with at least one processor of a point-of-sale (POS) device, image data associated with an image of a biometric identification parameter of the customer to be captured via an image capture device of the POS device during a payment transaction between the customer and a merchant; (Hoyos discloses “the user can be prompted to capture biometric information using the mobile device, say, by capturing images of the user's face with the mobile device camera”. See at least paragraph [0025]. Hoyos discloses the transaction terminal may be configured to capture biometric information such as digital images of a user. See at least paragraph [0031]. Hoyos discloses that the operations of the mobile device may be performed by the transaction terminal. “The processes depicted in FIGS. 3 and 4 are shown from the perspective of the mobile device 101a as well as the system server 105, however, it should be understood that the processes can be performed, in whole or in part, by the mobile device 101a, the system server 105 and/or other computing devices (e.g., remote computing device 102 and/or transaction terminal 101b) or any combination of the foregoing.” See at least paragraph [0060].)
receiving, with at least one processor of the POS device, image data associated with the image of the biometric identification parameter of the customer during the payment transaction between the customer and a merchant; (Hoyos discloses capturing a plurality of images depicting at least one 
establishing, with at least one processor of the POS device, a short-range communication connection with a user device associated with the customer during the payment transaction between the customer and the merchant; (Hoyos disclose the mobile device communicating with the transaction terminal. See at least paragraph [0054]. Hoyos discloses communication can include Bluetooth, NFC, infrared, etc. See at least paragraph [0053].) 
authenticating, with at least one processor of the POS device, an identity of the customer for the payment transaction via the short-range communication connection, wherein authenticating comprises: (Hoyos discloses authentication for verifying a user’s identity. See at least paragraph [0011]. Hoyos disclose the mobile device communicating with the transaction terminal. See at least paragraph [0054]. Hoyos discloses the mobile device communicating with the transaction terminal via short-range communication in order to transmit and/or receive data to/from the mobile device. See at least paragraphs [0053]-[0054].)
receiving, with at least one processor of the POS device, second device identifier data associated with a second device identifier of the user device associated with the customer via the short-range communication connection from the user device associated with the customer; (Hoyos discloses receiving device identifier data. See at least paragraph [0065]. Hoyos discloses the mobile device communicating with the transaction terminal via short-range communication in order to transmit and/or receive data to/from the mobile device. See at least paragraphs [0053]-[0054].)
determining, with at least one processor of the POS device, that the first device identifier of the user device associated with the customer corresponds to the second device identifier of the user device associated with the customer, (Hoyos discloses determining that an authorized user is operating an authorized mobile device by determining whether the mobile device identified by the transaction request is also associated with the user’s profile (i.e. comparing it to the first data submitted). See at least paragraph [0102].)
retrieving, with at least one processor of the POS device, the image template for identification of the customer based on the second device identifier of the user device associated with the customer, and (See the combination with Chetal below.)
determining, with at least one processor of the POS device, whether the image of the biometric identification parameter of the customer corresponds to the image template for identification of the customer, (Hoyos discloses comparing the biometric identifier to one or more previously generated biometric identifiers. See at least paragraph [0011].) 
determining, with at least one processor of the POS device, an account identifier of an account of the customer based on authenticating the identity of the customer for the payment transaction by retrieving account identifier data associated with the account identifier of the account of the customer from a data structure of the POS device; (Hoyos discloses determining whether the user's identity is associated with one or more transaction accounts. See at least paragraph [0034]. See the combination with Adams below for retrieval of account identifier data from POS device local storage.)
displaying an image associated with a payment device based on determining the account identifier of the account of the customer, wherein the payment device is associated with the account identifier of the account of the customer; (See the combination with Seol below.)
receiving, with at least one processor of the POS device, an indication that the account identifier of the account of the customer is to be used during processing of the payment transaction after displaying the image associated with the payment device; and (See the combination with Seol below.)
processing, by at least one processor, the payment transaction using the account identifier of the account of the customer. (Hoyos discloses the system completing the requested financial transaction. See at least paragraphs [0108].)

Although Hoyos does disclose matching a facial biometric input to a facial template and although they do disclose storing device ID and Facial data in a user profile. They might not explicitly disclose using that device ID to retrieve the facial template when performing authentication. Chetal discloses comparing selected facial features from the image with a stored value template associated with the user (i.e. retrieving a template corresponding to user identification information). See at least paragraph [0035].
It would be obvious to retrieve facial template data using user identification data as taught by Chetal using the facial template data, device ID, and profile information disclosed by Hoyos because Chetal additionally teaches the motivation that decisions may be made by a decision module using matching between face data and existing templates stored using a matching module. See at least paragraph [0035].

Although Hoyos does disclose transmittal of account information associated with matched biometric information, they might not explicitly disclose displaying an image associated with a payment device and transmission of a selection of one of those payment devices to be used. Seol teaches display of user payment devices and selection of one to use during a transaction. See at least paragraphs [0311]-[0320] and Figs. 11A-12A.
It would be obvious to display a payment device and use selected payment device during a transaction because Seol additionally teaches the motivation that such UI interfaces significantly improves convenience for the user. See at least paragraphs [0028].
Also displaying and selecting a payment device as taught by Seol within the system of Hoyos is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Although Hoyos does disclose whether the user’s identity is associated with one or more transaction accounts, they might not explicitly disclose doing so by retrieving account identifier data associated with the account identifier of the account of the customer from a data structure of the POS device. Adams teaches a transaction terminal which keeps a local record of account numbers that the terminal may be retrieved for transaction processing. See at least column 7, line 4 – column 8, line 8.
It would be obvious to retrieve account identifiers from locally stored terminal memory because Adams additionally teaches the motivation that this enhances the effectiveness of local, off-line authorizations by transaction terminals. See at least column 3, lines 17-23.
Also, using locally stored transaction terminal storage to store and retrieve account information as taught by Adams with the system of Hoyos is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3
The computer-implemented method according to claim 1, further comprising:
displaying an image associated with a payment device, wherein the payment device is associated with the account identifier of the account of the customer based on determining the account identifier of the account of the customer; and (Hoyos discloses notifications sent to the user and presenting the user with various options, proceeding with the financial transaction based on the user input. See at least paragraph [0109]. Hoyos discloses information concerning the transaction including one or more pre-defined settings. See at least paragraph [0097]. Hoyos discloses displaying the account identifier associated with a user and their payment device. See at least Fig. 5A. Examiner notes a user’s phone may be a payment device and that the image displayed on the mobile device with the account number reads on the claim.)
receiving an indication that the account identifier of the account of the customer is to be used during processing of the payment transaction after displaying the image associated with the payment device. (Hoyos discloses notifications sent to the user and presenting the user with various options, proceeding with the financial transaction based on the user input. See at least paragraph [0109]. Hoyos discloses user inputting 

Claim 4
The computer-implemented method according to claim 3, wherein processing the payment transaction comprises:
processing, by at least one processor, the payment transaction using the account identifier of the account of the customer based on receiving the indication that the account identifier of the account of the customer is to be used during processing of the payment transaction. (Hoyos discloses notifications sent to the user and presenting the user with various options, proceeding with the financial transaction based on the user input. See at least paragraph [0109]. Hoyos discloses user inputting transaction account information that the user desires to access. See at least paragraph [0064]. Hoyos discloses the system completing the requested financial transaction. See at least paragraphs [0108].)

Claim 5
The computer-implemented method according to claim 1, further comprising:
sending a payment transaction authorization request message to the user device associated with the customer, wherein the payment transaction authorization request message comprises a transaction amount of the payment transaction; and (Hoyos disclose a user entering transaction details including a transaction amount. Hoyos discloses these details can include one or more predefined settings or rules. See at least paragraph [0097].)
receiving a payment transaction authorization response message from the user device associated with the customer, wherein the payment transaction authorization request message comprises authorization data associated with an indication that the customer authorizes the transaction amount of the payment transaction. (Hoyos disclose the user entering in the transaction details that the user wishes to perform at the transaction terminal (i.e. authorizing the transaction they wish to perform) including the transaction amount. See at least paragraph [0097].)

Claim 6
The computer-implemented method according to claim 1, wherein causing the image data associated with the image of the biometric identification parameter of the customer to be captured via the image capture device of the POS device during the payment transaction between the customer and the merchant comprises:
causing an image of at least a portion of a face of the customer to be captured via the image capture device of the POS device, (Hoyos discloses capturing at least one facial region of a user with a camera. See at least paragraph [0011]. Hoyos discloses the transaction terminal may be configured to capture biometric information such as digital images of a user. See at least paragraph [0031]. Hoyos discloses that the operations of the mobile device may be performed by the transaction terminal. “The processes depicted in FIGS. 3 and 4 are shown from the perspective of the mobile device 101a as well as the system server 105, however, it should be understood that the processes can be performed, in whole or in part, by the mobile device 101a, the system server 105 and/or other computing devices (e.g., remote computing device 102 and/or transaction terminal 101b) or any combination of the foregoing.” See at least paragraph [0060].) 
wherein receiving the image data associated with the image of the biometric identification parameter of the customer comprises:
receiving the image of at least a portion of the face of the customer from the image capture device of the POS device. (Hoyos discloses capturing at least one facial region of a user with a camera. See at least paragraph [0011]. Hoyos discloses the transaction terminal may be configured to capture biometric information such as digital images of a user. See at least paragraph [0031]. Hoyos discloses that the operations of the mobile device may be performed by the transaction terminal. “The processes depicted in FIGS. 3 and 4 are shown from the perspective of the mobile device 101a as well as the system server 105, however, it should be understood that the processes can be performed, in whole or in part, by the mobile device 101a, the system server 105 and/or other computing devices (e.g., remote computing device 102 and/or transaction terminal 101b) or any combination of the foregoing.” See at least paragraph [0060].) 

Claim 8
The computer-implemented method according to claim 1, further comprising: 
receiving first data associated with a first device identifier of the user device associated with the customer; (Hoyos discloses collecting a mobile device ID. See at least paragraph [0065].)
storing the first data associated with the first device identifier of the user device associated with the customer and the image data associated with the image template for identification of the customer in a data structure; and (Hoyos discloses storing user identification information and mobile device identification in a user profile. See at least paragraphs [0068]-[0069]. Hoyos discloses this can be stored in various devices.)
receiving second data associated with a second device identifier of the user device associated with the customer via the short-range communication connection during the payment transaction, (Hoyos discloses sending the transaction details including mobile device identification. See at least paragraph [0099].)
wherein authenticating the customer for the payment transaction comprises:
determining whether the image of the biometric identification parameter of the customer corresponds to the image template for identification of the customer; and (Hoyos discloses comparing the biometric identifier to a stored biometric identifier previously generated during enrollment. See at least paragraph [0091].)
determining whether the first device identifier of the user device associated with the customer corresponds to the second device identifier of the user device associated with the customer. (Hoyos discloses determining that an authorized user is operating an authorized mobile device by determining whether the mobile device identified by the transaction request is also associated with the user’s profile (i.e. comparing it to the first data submitted). See at least paragraph [0102].)

	Although Hoyos does disclose communicating with a terminal via short range connection and does disclose receiving transaction details by the transaction terminal, they might not explicitly disclose sending the transaction details via the short-range communication. Hoyos additionally discloses that the mobile device can communicate with one or more computing devices such as the system server, transaction terminal and/or remote computing device to transmit and/or receive data to/from the mobile device. See at least paragraph [0054]. Hoyos also discloses the mobile device communicating via RFID, Bluetooth, and other similar short-range communication technologies when communicating with the terminal. See at least paragraph [0059]. Hoyos discloses that the transaction details can be received by the transaction terminal and subsequently transmitted by the transaction terminal to the system server. See at least paragraph [0098].

	Also, using Bluetooth (or any other of the listed short-range communication) to transmit the transaction details (which includes the device identifier) to the transaction terminal is a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
The computer-implemented method according to claim 1, further comprising:
establishing the short-range communication connection with the user device associated with the customer based on the user device associated with the customer being within a predetermined distance of a point-of-sale (POS) device of the merchant. (Hoyos discloses establishing RFID communication between the mobile device and the terminal when the user is in proximity to the terminal. See at least paragraph [0085]. Hoyos disclose proximity sensors for measuring distance from the mobile device to an object. See at least paragraph [0052].)

Claim 10
A system for authenticating a customer during a payment transaction based on a biometric identification parameter of the customer, the system comprising:
at least one processor of a point-of-sale device programmed or configured to: (Hoyos discloses one or more processors. See at least paragraph [0013]. Hoyos discloses the processes can be performed in whole or in part, by the transaction terminal or any combination of the disclosed computing systems. See at least paragraph [0060].)
The remainder of claim 10 is substantially similar to claim 1 and is rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to claim 5 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to claim 6 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to claim 8 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 9 and is therefore rejected using similar reasoning.

Claim 19
A computer program product for authenticating a customer during a payment transaction based on a biometric identification parameter of the customer, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to: (Hoyos discloses optical disk storage (i.e. non-transitory computer readable medium) for storing instructions. See at least paragraph [0040].)
The remainder of claim 19 is substantially similar to claim 1 and is rejected using similar reasoning.

Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337221 A1 hereinafter Hoyos) in view of Chetal (US 2011/0087611 A1 hereinafter Chetal) further in view of Seol et al. (US 2018/0260803 A1 hereinafter Seol) further in view of Adams (US 5,177,342 hereinafter Adams) .

Claim 2
The computer-implemented method according to claim 1, further comprising:
	Sending a transaction confirmation message to the user device associated with the customer, wherein the transaction confirmation message includes an indication that the payment transaction involving the customer was processed based on processing the payment transaction. (See the combination below.)

	Although Hoyos does disclose sending notifications to the user device that they were authorized and authenticated, they might not explicitly disclose sending the user a notification or confirmation message to their device that the payment transaction involving the customer was processed based on processing the payment transaction. Chandrasekaran teaches transmitting a confirmation of approval of the transaction and a receipt to the user computing device to be displayed on the user computing device. See at least paragraph [0210].
	It would be obvious to combine transmitting a confirmation of approval of the transaction and a receipt to the user 
Also, using the payment confirmation notification from Chandrasekaran with the payment system of Hoyos is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claim 11
Claim 11 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337221 A1 hereinafter Hoyos) in view of Chetal (US 2011/0087611 A1 hereinafter Chetal) further in view of Seol et al. (US 2018/0260803 A1 hereinafter .

Claim 7
The computer-implemented method according to claim 1, wherein the image data associated with the image template for identification of the customer comprises encrypted image data associated with a facial image template of the customer and wherein receiving the image data associated with the image template for identification of the customer comprises: (Hoyos discloses encrypting the data store (which includes facial template data) with various encryption technologies. See at least paragraph [0044]-[0045].)
receiving the encrypted image data associated with the facial image template of the customer from the user device associated with the customer, wherein the encrypted image data associated with the facial image template of the customer comprises data that has been encrypted using a homomorphic encryption scheme. (See the combination with Sy below.)

	Although Hoyos does disclose encryption of their data store data. They might not explicitly disclose encrypting the facial 
	It would be obvious to encrypt the facial template from Hoyos’s system using homomorphic encryption as taught by Sy because Sy additionally teaches the motivation that this allows for comparing two sets of private data without revealing those data. See at least paragraph [0025]. 

Claim 16
Claim 16 is substantially similar to claim 7 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (CN 103731271 B) discloses homomorphic encryption of facial characteristics.
Dieter et al. (US 2017/0255923 A1) discloses a merchant POS device capturing user biometrics during a transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691